 

Exhibit 10.1

THE SECURITIES REFERRED TO HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
OFFERED TO BE SO TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this "Agreement") is entered into as of April 12,
2018 between Richard S. Ressler, an individual or his assignee ("Buyer"),
Presbia USA, Inc., a Delaware corporation (“Presbia USA”), and Presbia PLC, an
Irish incorporated public limited company (“Presbia PLC” and with Presbia USA,
the “Companies” and individually, a “Company” and, together with Buyer, the
"Parties" and individually, a "Party"). Each of the Companies is sometimes
referred to individually as a “Company”.

 

RECITALS

A.    The amended and restated memorandum and articles of association of Presbia
PLC dated 3 August 2017 were filed with the Registrar of Companies in Ireland on
September 5, 2017 (the “Constitution”).

B.    Presbia PLC has an authorized share capital of US$400,000 and €40,000
divided into 350,000,000 ordinary shares of US$0.001 each (the "Ordinary
Shares"), 50,000,000 preferred shares of US$0.001 each (the "Preferred Shares")
and 40,000 deferred ordinary shares of €1.00 each.  

C.    The certificate of incorporation of Presbia USA (the “Certificate”) was
filed in the office of the Delaware Secretary of State on September 4, 2013.

D.    Presbia USA has 5,000 shares of stock authorized in its Certificate.

E.    The parties acknowledge that Buyer and/or his affiliates own approximately
60% of the issued and outstanding shares of the Ordinary Shares of Presbia PLC.
Presbia PLC owns directly or indirectly all of the issued and outstanding shares
of stock of Presbia USA.

F.    Buyer desires to invest in (i) Presbia PLC by purchasing Preferred Shares
in Presbia PLC and also acquiring warrants to purchase Ordinary Shares of
Presbia PLC, and (ii) Presbia USA by purchasing preferred shares in Presbia USA
(as such preferred shares are authorized in the manner described in this
Agreement, the “USA Preferred Shares”), on the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein contained, the Parties hereby agree as
follows:

 

AGREEMENT

1.    SALE AND TRANSFER OF SHARES; CLOSING.

1.1    Purchase and Sale of Shares and Warrants.  

1.1.1    Presbia PLC Shares. Upon and subject to the terms and conditions set
forth in this Agreement, at the Closing (as hereinafter defined), Buyer shall
subscribe for and Presbia PLC

 

1

--------------------------------------------------------------------------------

 

shall allot and issue to Buyer, 100 Preferred Shares of Presbia PLC with the
rights set out in the subscription letter (the “Subscription Letter”) to be
entered into by Buyer and Presbia PLC in the form of Exhibit A. Buyer consents
to its name being entered in the register of members of Presbia PLC in respect
of the shares to be subscribed by it (or its nominee) and agrees that it will
take such shares with the benefit of the rights and subject to the restrictions
set out in the Subscription Letter and/or Constitution.

1.1.2    Presbia PLC Warrants.  Presbia PLC shall also, at the Closing, issue to
Buyer warrants in the form of Exhibit B attached hereto (the “Warrants”) to
purchase 1,953,125 Ordinary Shares of Presbia PLC (the “Warrant Shares”), at a
price of US$2.56 per Ordinary Share.  

1.1.3    Presbia USA Preferred Stock.  Upon and subject to the terms and
conditions set forth in this Agreement, at the Closing (as hereinafter defined),
Buyer shall subscribe for and Presbia USA shall allot and issue to Buyer, 4,900
USA Preferred Shares with the rights set out in the amended and restated
certificate of incorporation to be executed by Buyer and filed in the office of
the Delaware Secretary of State (the “Restated Certificate”) in the form of
Exhibit C attached hereto. Buyer consents to its name being entered in the stock
registry of Presbia USA in respect of the shares to be subscribed by it (or its
nominee) and agrees that it will take such shares with the benefit of the rights
and subject to the restrictions set out in the Restated Certificate.

1.2    Purchase Price.

1.2.1    The purchase price for the shares and warrants to be purchased and sold
hereunder is comprised of (i) $100,000 for the Presbia PLC Preferred Shares paid
to Presbia PLC; (ii) $0 for the Warrants paid to Presbia PLC, and (iii)
$4,900,000 for the USA Preferred Shares paid to Presbia USA, for an aggregate
amount paid by Buyer of $5,000,000 (the “Purchase Price”). All references herein
to dollars shall mean U.S. Dollars.

1.2.2     The Purchase Price shall be paid by Buyer to the applicable Company at
the Closing on the Closing Date in immediately available funds.

1.2.3    No additional payment or other consideration shall be required with
respect to issuance of the Warrants.  

1.    CLOSING.

1.1    Closing.  The consummation of the purchase and sale of the PLC Preferred
Shares, the USA Preferred Shares and the issuance of the Warrants provided for
in this Agreement (the “Closing”) shall take place at the offices of Buyer on or
before April 12, 2018, or at such other place, time or date as the Parties may
agree (the “Closing Date”). The PLC Preferred Shares and the USA Preferred
Shares are sometimes referred to as the “Shares.” For this, and all other
purposes of this Agreement, time shall be considered of the essence.

1.2    Closing Deliveries.  At the Closing:

1.2.1    Presbia PLC shall deliver, or cause to be delivered, to Buyer the
following documents (collectively, the “PLC Closing Documents”):

(a)    a share certificate executed by Presbia PLC in the name of the Buyer in
respect of the PLC Preferred Shares;

(b)    the Warrants;

(c)    a guaranty in the form of Exhibit D (the “Guaranty”), fully executed by
Presbia PLC;

 

2

--------------------------------------------------------------------------------

 

(d)    a certificate executed by the secretary of Presbia PLC containing a
resolution of Presbia PLC’s board of directors authorizing the execution of this
Agreement, the Guaranty, and all instruments to be executed by Presbia PLC in
connection with the transactions contemplated by this Agreement and confirming
the names of all officers and directors of Presbia PLC; and

(e)    a letter of status in respect of Presbia PLC from the Irish Companies
Registration Office dated as of a date within thirty (30) days of the Closing
Date.

 

1.2.2    Presbia USA shall deliver, or cause to be delivered, to Buyer the
following documents (collectively, the “Company’s Closing Documents”):

(a)    the certificate or certificates representing the USA Preferred Shares
(the “USA Certificates”), duly endorsed by Presbia USA (or accompanied by stock
powers duly executed by Presbia USA) for transfer to Buyer;

(b)    the Restated Certificate, fully executed and ready for filing with the
Delaware Secretary of State;

(c)    a certificate executed by the secretary of Presbia USA containing a
resolution of Presbia USA’s board of directors authorizing the execution of this
Agreement and all instruments to be executed by Presbia USA in connection with
the transactions contemplated by this Agreement and confirming the names of all
officers and directors of Presbia USA; and

(d)    a certificate of good standing of Presbia USA issued by the Delaware
Secretary of State no more than thirty (30) days prior to the Closing.

1.2.3    Buyer shall deliver or cause to be delivered to the Companies the
following documents (collectively, the “Buyer’s Closing Documents”):

(a)    The Purchase Price by wire transfer to the account specified by the
applicable Company; and

(b)    A certificate executed by the Secretary or other authorized officer of
Buyer certifying the accuracy of the respective representations and warranties
of Buyer herein at and as of the Closing Date and that Buyer has performed and
complied with all covenants and conditions required to be performed or complied
with hereunder prior to or at the Closing.

1.2.4    Each of the Parties shall take any and all further lawful actions and
deliver to the other or file such other documents, instruments, certificates,
and opinions as may be required by this Agreement or applicable law or as
otherwise necessary to consummate the transactions contemplated by this
Agreement (collectively, the “Transactions”).

2.    REPRESENTATIONS AND WARRANTIES OF PRESBIA PLC. The Companies hereby
jointly and severally represent and warrant to Buyer as of the date hereof:

2.1    Incorporation and Existence.

2.1.1    Presbia PLC is a company duly incorporated and validly existing under
the laws of Ireland.  Presbia PLC has the legal right and full power and
authority to carry on its business and activities as currently being carried on.

 

3

--------------------------------------------------------------------------------

 

2.1.2    Presbia PLC and each of its subsidiaries (including without limitation
Presbia USA) are in good standing (where such concept is recognized in any
applicable jurisdiction) as a foreign corporation in all jurisdictions required
to carry on such entity’s business, except where the failure to be so qualified
or in good standing, as the case may be, could not have or reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of this Agreement, (ii) a material adverse effect on the
results of operations, assets, business or condition (financial or otherwise) of
Presbia PLC and the subsidiaries, taken as a whole, or (iii) a material adverse
effect on Presbia PLC’s ability to perform in any material respect on a timely
basis its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

2.1.3    Presbia PLC has delivered to Buyer a copy of Company’s Constitution, as
currently in effect (the “PLC Organizational Documents”).

2.1.4    Presbia USA is a company duly incorporated and validly existing under
the laws of the state of Delaware and is qualified to do business in the state
of California.  Presbia USA has the legal right and full power and authority to
carry on its business and activities as currently being carried on.

2.1.5    Presbia USA has delivered to Buyer a copy of Company’s Certificate, as
currently in effect (the “USA Organizational Documents” and together with the
PLC Organizational Documents, the “Organizational Documents”).

2.2    Authority; No Conflict.

2.2.1    Each of this Agreement and each Company’s Closing Documents constitute
the legal, valid and binding obligation of the Companies, enforceable against
the Companies in accordance with their terms, except (i) as such enforceability
may be limited by general equitable principles and applicable bankruptcy,
insolvency, moratorium, fraudulent conveyance laws and other claims affecting
creditors generally and (ii) as such enforceability may be limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.  Each Company has the right, power, authority and capacity
to execute and deliver each of this Agreement and such Company’s Closing
Documents to which it is a party, and to perform its obligations hereunder and
thereunder.  The execution and delivery by each Company of this Agreement and
such Company’s Closing Documents, and the consummation of the Transactions have
been authorized by all necessary corporate action on the part of such
Company.  This Agreement has been duly executed and delivered by the parties
thereto (other than Buyer).

2.2.2    Neither the execution and delivery of this Agreement, any of each
Company’s Closing Documents, nor the consummation or performance of any of the
Transactions by Presbia PLC will, directly or indirectly:

(a)    (A) violate or conflict with any provision of the Organizational
Documents of either Company; (B) result in (with or without notice or lapse of
time) a violation or breach of, or conflict with or constitute a default or
result in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, or require notice under, any agreement,
promissory note, lease, instrument or arrangement to which either Company, or
any of the assets of either Company is bound or result in the creation of any
liens, mortgages, pledges, deeds of trust, security interests, options, rights
of first refusal, charge, encumbrance or other adverse claim or interest of any
kind (collectively, the “Liens”) upon either Company or any of the assets of
either Company; (C)  violate any order, writ, judgment, injunction, ruling,
award or decree of any federal, state, local or foreign government, court,
arbitrator, administrative agency or commissioner, or other governmental
authority or instrumentality (“Governmental Entity”); (D) violate any statute,
law or regulation of any jurisdiction as such statute, law or regulation that
relates to either Company, or any of the assets of either Company; or (E) result
in cancellation, modification, revocation or suspension of any permits,
licenses, registrations, consents, approvals, authorizations or certificates
issued or granted by any Governmental Entity which are held by or granted to
either Company or which are necessary for the conduct of the Business, except in
the case of each of clauses (B), (C), (D) and (E), such as could not have or
reasonably be expected to result in a Material Adverse Effect.; or

 

4

--------------------------------------------------------------------------------

 

(b)    Neither Company is required to give any notice to or obtain any approval,
consent, ratification, waiver or other authorization  from any person or entity
(including, without limitation, any Governmental Entity) in connection with (i)
the execution and delivery of this Agreement or any of each Company’s Closing
Documents, or (ii) the consummation or performance of any of the Transactions ,
other than: (i) application(s) to the applicable trading market for the listing
of the Warrant Shares for trading thereon in the time and manner required
thereby, and (ii) such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

2.3    Known Liabilities.  Except as disclosed in Presbia PLC’s filings with SEC
or as otherwise disclosed in writing to Buyer, neither Company has any material
liabilities, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, whether due or
to become due ("Liabilities").

2.4    Books and Records.  The General Ledger for the calendar years 2016 and
2017, and the minute books and statutory books of each Company, all of which
have been made available to Buyer, are complete as to all material items, and no
meeting of any shareholders, board of directors, or committee has been held for
which minutes have not been prepared and are not contained in such minute books.

2.5    Title to Properties; Liens.  Neither Company owns any fee interest in any
real property, facility, building, plant, factory, office warehouse or other
real property or improvement (collectively, “Real Property”).

2.6    Orders; Legal Proceedings.  Except as may have been disclosed in writing
to Buyer, there are no outstanding orders, judgments, injunctions, writs,
consents, awards, decrees or other judicial mandates of any Governmental entity
against or involving either Company.

2.7    Taxes. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, each Company has duly filed all tax reports and returns required to be
filed by it and has duly paid all taxes and other charges due or claimed to be
due from it by federal, state, local or foreign taxing authorities (including,
without limitation, those due in respect of the properties, income, franchises,
licenses, sales or payrolls of such Company) (“Taxes”), or if not, the reserves,
if any, for Taxes reflected in the Closing Date Balance Sheet are adequate to
cover such unpaid Taxes.  All tax returns filed by each Company are true,
correct and complete in all material respects.  All taxes that each Company is
or was required by law to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper governmental
body or other person.  There is no claim, audit, action, suit, proceeding or
investigation with respect to taxes in any material amount due or claimed to be
due from each Company or any tax return filed or required to be filed by either
Company pending or threatened against or with respect to such Company.

2.8    Employee Benefits. Except as disclosed in Presbia PLC’s filings with the
SEC or in writing to Buyer, each Company does not have and none of its current
or former employees are covered by, any bonus, deferred compensation, pension,
profit-sharing, retirement, insurance, stock purchase, stock option or any other
fringe benefit plan, arrangement or practice, other than standard health
benefits, or any other employee benefit plan, as defined in section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), whether
formal or informal.  Neither Company has any commitment to create any
retirement, pension or compensation plan, arrangement or practice.  The
requirements of section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”), and Part 6 of Subtitle B of Title I of ERISA have been satisfied
with respect to each Company Plan.

2.9    Change of Control Payments.  Neither the execution and delivery of this
Agreement or any of each Company’s Closing Documents nor the consummation of the
Transactions will result in any payment (including, without limitation,
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any officer, director, independent contractor, consultant, agent
or employee of either Company.

 

5

--------------------------------------------------------------------------------

 

2.10    Litigation.  Except as otherwise disclosed in writing to Buyer, there is
no suit, action or proceeding pending, threatened or appealable against either
Company before any court, arbitrator, or before any governmental department,
commission, board, agency, or instrumentality that could reasonably be expected
to have a material adverse effect, and neither Company has received any written
notice that any such suit, action or proceeding is threatened.  Neither Company
is subject to any judgment, order or decree of any court, arbitrator, or
Governmental Entity.

2.11    Intellectual Property.

2.11.1    Each Company has provided to Buyer access to or copies of a true and
complete list of (i) all Intellectual Property Rights that are registered,
filed, or issued under the authority of any Governmental Entity, including all
patents, registrations for trade names, logos, trademarks, or service marks,
registrations for copyright, internet domain names, and all applications of the
foregoing, in which either Company has or purports to have an ownership interest
of any nature (whether exclusively, jointly with another Person, or otherwise)
(collectively herein, "Registered IP"); (ii) the jurisdiction in which such item
of Registered IP has been registered or filed and the applicable registration or
serial number; and (iii) any other Person that has an ownership interest in such
item of Registered IP and the nature of such ownership interest.  True and
complete copies of all applications, and all correspondence to and from the
relevant Governmental Entity and each Company in the possession of each Company
that, to the Knowledge or each Company, materially and adversely affect the
scope, registerability or validity of the subject Registered IP, and official
actions taken by the relevant Governmental Entity related to each such item of
Registered IP have been made available to Buyer.

2.11.2    Copies of written agreements in the possession of either Company
pursuant to which software, technology, content, patents, trademarks, or other
materials (other than off‑the‑shelf software), that are licensed to either
Company and are material to the business of either Company have been made
available to Buyer.

2.11.3    Neither Company is bound by, and no Company IP is subject to, any
contract containing any covenant or other provision that in any way limits or
restricts the ability of either Company to use, exploit, assert, or enforce any
Company IP anywhere in the world.

2.11.4    The Companies and, to the Companies’ Knowledge, all third parties are
in compliance in all material respects with each contract involving Intellectual
Property Rights.  No event has occurred which with notice or lapse of time would
constitute a material breach or default or permit termination, modification or
acceleration under any such contract.

(a)    Each Company exclusively owns all right, title, and interest to and in
such Company’s IP (other than Intellectual Property Rights exclusively licensed
to such Company, free and clear of any Liens (other than Permitted Liens).

(b)    To either Company’s Knowledge (limited to the knowledge of the chief
executive officer and vice presidents of each Company), no Person is currently
infringing, misappropriating, or otherwise violating, in any material respect
any of its IP.  To each Company’s Knowledge, there is no pending actual,
alleged, or suspected infringement or misappropriation of any of its Company IP.

(c)    Neither Company has infringed or misappropriated and is not currently
infringing (directly, contributorily, by inducement, or otherwise) or
misappropriating any Intellectual Property Right of any other Person in any
material respect.

 

6

--------------------------------------------------------------------------------

 

(d)    As used herein:

 

"Intellectual Property" means and includes all algorithms, apparatus, databases
and data collections, diagrams, inventions (whether or not patentable),
know-how, logos, marks (including brand names, product names, logos, and
slogans), methods, network configurations and architectures, processes,
proprietary information (including Customer Lists, financial data, marketing
strategies, and product development roadmaps), protocols, schematics,
specifications, software, software code (in any form including source code and
executable or object code), subroutines, user interfaces, techniques, URLs, web
sites, works of authorship, and other forms of technology (whether or not
embodied in any tangible form and including all tangible embodiments of the
foregoing such as instruction manuals, laboratory notebooks, prototypes,
samples, studies, and summaries).

 

"Intellectual Property Rights" means and includes all rights of the following
types, which may exist or be created under the laws of any jurisdiction in the
world:  (a) rights associated with original works of authorship (including
software in any form, including source code and executable or object code),
including copyrights and moral rights; (b) trademark and trade name rights,
domain name rights and similar rights; (c) trade secret rights, including any
trade secret rights with respect to algorithms, inventions (whether or not
patentable), know-how, methods, processes, proprietary information (including
Customer Lists, financial data, marketing strategies, and product development
roadmaps), protocols, schematics, specifications, software, and techniques;
(d) patents and similar industrial property rights; (e) other proprietary rights
of every kind and nature (including proprietary rights in databases, and data
collections); and (f) all registrations, renewals, extensions, combinations,
divisions, or reissues of, and applications for, any of the rights referred to
in clauses (a) through (f) above.

 

3.    REPRESENTATIONS AND WARRANTIES OF BUYER.

Buyer hereby represents and warrants to the Companies as follows:

3.1    Organization and Good Standing.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
its state of formation.  Buyer has full corporate power and authority to own and
operate its properties and assets and to conduct its business as now conducted.

3.2    Authority; No Conflict.

3.2.1    Each of this Agreement and Buyer’s Closing Documents constitutes the
legal, valid, and binding obligation of Buyer (to the extent Buyer is a party
thereto), enforceable against it in accordance with its terms.  Buyer has the
absolute and unrestricted right, power, and authority to execute and deliver
each of this Agreement and Buyer’s Closing Documents to which it is a party and
to perform its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and Buyer’s Closing Documents (to the extent Buyer is a party
thereto), and the consummation and performance of the Transactions (to the
extent applicable to Buyer), has been authorized by all necessary corporate
action on the part of Buyer.  This Agreement and the Buyer’s Closing Documents
(on the Closing Date) have been duly executed and delivered by Buyer (to the
extent Buyer is a party thereto).

3.2.2    Neither the execution and delivery of this Agreement or any of the
Buyer’s Closing Documents by Buyer, nor the consummation or performance of any
of the Transactions by Buyer, will, directly or indirectly, give any person or
entity the right to prevent, delay or otherwise interfere with any of the
Transactions pursuant to: (i) any provision of Buyer’s Organizational Documents;
(ii) any resolution

 

7

--------------------------------------------------------------------------------

 

adopted by the board of directors (or other governing body) or the stockholders
of Buyer; (iii) any applicable law, statute, ordinance, rule or regulation of
any jurisdiction; (iv) any order, writ, judgment, injunction, ruling, award or
decree of any Governmental Entity; or (v) any agreement, arrangement or
understanding to which Buyer is a party or by which Buyer may be bound.  Buyer
is not required to give any notice to or obtain any consent from any person or
entity in connection with the execution and delivery of this Agreement or the
Buyer’s Closing Documents or the consummation or performance of any of the
Transactions.

3.3    Investment Intent.  Buyer is purchasing the Shares for Buyer’s own
account and not with a view to or for sale in connection with any distribution
of the Shares.

3.4    Accredited Investor Status.  At the time Buyer was offered the Shares and
Warrants, it was, and as of the date hereof it is, and on each date on which it
exercises any Warrants, it will be an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.

3.5    Access to Information. Buyer acknowledges that it has had the opportunity
to review the Agreement (including all exhibits and schedules thereto) and the
SEC Reports and has been afforded, (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Companies concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Companies and their financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Companies possess or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  

4.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  All representations and
warranties in this Agreement shall survive the Closing Date.  The right to
indemnification, reimbursement or other remedy based on such representations and
warranties will not be affected by any investigation conducted by the Parties.

5.    COVENANTS.  As covenants that will survive the Closing;

5.1    Actions Requiring Buyer Consent.  Save where in the case of PLC the
taking of such action is determined by or within the control of its
shareholders, and subject to applicable law, each Company covenants that in
respect of itself it shall not, without first obtaining Buyer’s approval (by
vote or written consent as provided by law):

5.1.1    effect any alteration, repeal, change or amendment of the rights,
privileges or preferences of the Shares in a manner that adversely affects the
rights, privileges or preferences of the Shares or any series thereof;

5.1.2    amend, modify or repeal any provision of the Constitution or the
Restated Certificate or bylaws in a manner that adversely affects the powers,
preferences or rights of the Shares;

5.1.3    agree to any debt financing in an amount in excess of $8,000,000;

5.1.4    execute any guaranty:

5.1.5    consent to any merger or dissolution of either Company;

5.1.6    settle any lawsuit or civil investigation requiring the payment of more
than $1,000,000; or

5.1.7    execute any document or enter into any arrangement that has a potential
liability to the Company in excess of $1,000,000.

 

8

--------------------------------------------------------------------------------

 

5.2    Affirmative Covenants.  The Companies shall, jointly and severally, cause
compliance with all terms of the Shares, including all payment obligations
regarding dividends, liquidation preferences and redemption.

6.    GENERAL PROVISIONS.

6.1    Expenses. Presbia PLC shall pay all costs and expenses incurred or to be
incurred by it in negotiating and preparing this Agreement (and other agreements
and documents referred to herein) and in closing and in carrying out the
Transactions.  If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, or because of a Party’s involvement in a bankruptcy proceeding, the
successful or prevailing party or parties shall, subject to applicable law, be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they might
be entitled.

6.2    Notices.  All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given (a)
when delivered by hand, (b) when sent by facsimile, provided there is an
electronic printed confirmation of transmission and a copy is mailed by U.S.
certified mail or other similar non-U.S.mail service, return receipt requested;
(c) three days after being sent by Certified U.S. Mail, return receipt
requested, or (d) one day after deposit with a nationally recognized overnight
delivery service, in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
Party may designate by notice to the other Parties):

Presbia PLC:

Presbia PLC

8845 Irvine Center Drive

Suite 100
Irvine, CA 92618
Attn: Mark Yung

Presbia USA, Inc.

8845 Irvine Center Drive

Suite 100
Irvine, CA 92618
Attn: Mark Yung

With Copy to:

Lowenstein Sandler LLP

One Lowenstein Drive
Roseland New Jersey 07068
Attn:  Meredith Prithviraj

Buyer:

Richard Ressler

c/o Orchard Capital Corporation

4700 Wilshire Blvd.

Los Angeles, CA 90010

Attn: Mark Yung

 

With a copy to:

 

Fragner Seifert Pace & Winograd LLP
601 South Figueroa Street, Suite 2320
Los Angeles, CA 90017

Attention: Matthew C. Fragner

 

 

9

--------------------------------------------------------------------------------

 

6.3    Waiver.  The rights and remedies of the Parties to this Agreement are
cumulative and not alternative and shall be in addition to every other remedy
given hereunder, under any of the agreements referred to herein or now or
hereafter existing at law or in equity or by statute or otherwise.  Neither the
failure nor any delay by any Party in exercising any right, power, or privilege
under this Agreement or any of the agreements and documents referred to in this
Agreement will operate as a waiver of such right, power, or privilege, and no
single or partial exercise of any such right, power, or privilege will preclude
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege.

6.4    Entire Agreement and Modification.  This Agreement supersedes all prior
oral or written agreements between the Parties with respect to its subject
matter and constitutes (along with the agreements and documents referred to in
this Agreement) a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter.  This Agreement may not
be amended except by a written agreement executed by the Party to be charged
with the amendment.

6.5    Assignments, Successors, and No Third-Party Rights.  None of the Parties
may assign any of its rights under this Agreement without the prior consent of
the other Parties, provided that Buyer may assign all or any of its rights
hereunder to an affiliated party.  Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the Parties.  Nothing
expressed or referred to in this Agreement will be construed to give any person
or entity other than the Parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.

6.6    Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

6.7    Section Headings, Construction.  The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references herein to sections, paragraphs and exhibits
shall, unless otherwise expressly stated, mean sections and paragraphs in, and
exhibits attached to, this Agreement.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.  Unless
otherwise expressly provided, the word “including” does not limit the preceding
words or terms.

6.8    Confidentiality of Agreements.  The Parties shall keep the terms of this
Agreement and the other agreements contemplated by this Agreement confidential
and will not, without the prior written consent of the other Parties or as
required in any judicial proceeding, disclose such terms to any person or entity
other than their accountants and attorneys who agree to be bound by this
confidentiality provision; provided, however, that the foregoing confidentiality
obligation will terminate with respect to any information that becomes generally
available to the public through no fault of any of the Parties or their
respective representatives, accountants or attorneys.

6.9    Governing Law; Venue; Jurisdiction.  This Agreement will be governed by
and construed under the laws of the California without regard to conflicts of
laws principles. Venue for any action relating to the transaction contemplated
by this Agreement or the interpretation or enforcement of any of the provisions
of this Agreement shall be in Los Angeles County, State of California.  Each of
the parties to this Agreement consents of the jurisdiction of the courts of the
State of California and agrees that service of process may be affected by
delivery of a summons to the agent for service of process on record for such
party in the office of the California Secretary of State or, if no such agent is
on record, to the address set forth for the party in the notice section of this
Agreement.

6.10    Attorneys’ Fees. In the event of any dispute regarding this Agreement,
the prevailing party shall be entitled to attorneys’ fees as awarded by the
court having jurisdiction.

6.11    Joint and Several Liability.  The obligations of Presbia USA and Presbia
PLC shall be joint and several and may be enforced by Buyer against either or
both of the Companies under this Agreement.

 

10

--------------------------------------------------------------------------------

 

6.12    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

6.13    No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction will be applied against any Party.

6.14    Further Assurances. Each Party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by another Party to consummate more effectively the purposes or subject matter
of this Agreement.

6.15    Disclosure and Waiver of Conflict of Interest. The parties to this
Agreement acknowledge that Fragner Seifert Pace & Winograd LLP (“FSPW”) has
represented Buyer in connection with the transactions contemplated by this
Agreement, and that FSPW has previously represented the Companies and their
predecessors in certain real estate and/or corporate matters. The parties each
acknowledge that FSPW’s representation of Buyer without obtaining a waiver of
the foregoing conflict of interest would not be permissible under California
law, and each party hereby waives such conflict of interest and agrees that FSPW
may represent Buyer in connection with this transaction. In addition, each party
consents to any current or future representation by FSPW of Buyer or either or
both of the Companies in connection with any matter.

 

[signatures on next page]




 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first written above.

 

 

Presbia PLC:

 

 

 

PRESBIA PLC

 

an Irish incorporated public limited company

 

 

 

By: /s/ Mark Yung

 

Name: Mark Yung

 

Title: Chief Executive Officer

 

 

 

Presbia USA:

 

Presbia USA, Inc.

 

a Delaware corporation

 

 

 

By: /s/ Mark Yung

 

Name: Mark Yung

 

Title: Chief Executive Officer

 

 

 

Buyer:

 

 

 

/s/ Richard S. Ressler

 

Richard S. Ressler

 

 

 

 

12

--------------------------------------------------------------------------------

 

Exhibit A

 

Subscription Letter

 

 

A-1

--------------------------------------------------------------------------------

 

Exhibit B

Warrant

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

WARRANT TO PURCHASE ORDINARY SHARES

 

Presbia PLC

Warrant Shares: 1,953,125

Initial Exercise Date:      April 12, 2018

 

THIS WARRANT TO PURCHASE ORDINARY SHARES (the “Warrant”) certifies that, for
value received, Richard S. Ressler, an individual (the “Holder”) is entitled,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date hereof (the “Initial
Exercise Date”) and on or prior to the close of business (Eastern Time) on the
five year anniversary of the Initial Exercise Date (the “Termination Date”) but
not thereafter, to subscribe for and purchase from Presbia PLC, an Irish public
limited company (the “Company”), up to 1,953,125 ordinary shares with a nominal
value of US$0.001 each (the “Warrant Shares”).  The purchase price of one
ordinary share under this Warrant shall be equal to the Exercise Price, as
defined in Section 2(b).  

 

Section 1.    Definitions.  Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Stock Purchase
Agreement (the “Purchase Agreement”), dated April 12, 2018 among the Company and
the purchaser signatory thereto.

 

Section 2.    Exercise.

 

a)    Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as the Company may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of a duly executed facsimile copy
of the Notice of Exercise Form annexed hereto; and, within three (3) Trading
Days of the date said Notice of Exercise is delivered to the Company, the
Company shall have received  payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank [or, if available, pursuant to the cashless exercise procedure
specified in Section 2(c) below].  Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company prior to the Termination Date until the Holder has purchased all
of the Warrant Shares available hereunder and the Warrant has been exercised in
full, in which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) Trading Days of the date the final Notice of
Exercise is delivered to the Company.  Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased.  The Holder and the Company shall maintain records
showing the number of Warrant Shares purchased

 

B-1

--------------------------------------------------------------------------------

 

and the date of such purchases.  The Company shall deliver any objection to any
Notice of Exercise Form within one (1) Business Day of receipt of such
notice.  In the event of any dispute or discrepancy, the records of the Company
shall be controlling and determinative in the absence of manifest error. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time will be less than the amount stated on
the face hereof.

b)    Exercise Price.  The exercise price per ordinary share under this Warrant
shall be $2.56, subject to adjustment hereunder (the “Exercise Price”).

c)    Near Cashless Exercise.  Subject to the last paragraph of this
subparagraph (c), this Warrant may also be exercised in part at such time by
means of a “cashless exercise” in which the Holder, after Holder pays the
Company the nominal value of US$.001 per share in cash (the “Cash Portion”),
shall be entitled to receive a certificate for the number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

(A) = the VWAP on the Trading Day immediately preceding the date on which the
Holder elects to exercise this Warrant (the “Applicable Trading Day”) by means
of a “cashless exercise,” as set forth in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise, but such number of
Warrant Shares reduced by the number equal to the Cash Portion divided by the
VWAP on the Applicable Trading Day.

 

“VWAP” is the volume-weighted average price and shall mean the aggregate
consideration paid for all ordinary shares purchased on a given Trading Day,
divided by the total number of ordinary shares purchased on such Trading Day.

 

 

d)    Mechanics of Exercise.

i.    Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s prime broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company
is then a participant in such system and either (A) there is an effective
Registration Statement permitting the issuance of the Warrant Shares to or
resale of the Warrant Shares by the Holder or (B) the shares are eligible for
resale by the Holder without volume or manner-of-sale limitations pursuant to
Rule 144, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) Trading Days
after the latest of (A) the delivery to the Company of the Notice of Exercise
Form, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (including by cashless exercise, if
permitted) (such date, the “Warrant Share Delivery Date”).  This Warrant shall
be deemed to have been exercised on the first date on which all of the foregoing
have been delivered to the Company.  The Warrant Shares shall be deemed to have
been issued, and the Holder or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price and entry on the register of members of the
Company [(or by cashless exercise, if and in the manner permitted)] and all
taxes required to be paid by the Holder, if any, pursuant to Section 2(d)(vi)
prior to the issuance of such shares, having been paid.  If the Company fails
for any reason to deliver to the Holder certificates evidencing the Warrant
Shares subject to a Notice of Exercise by the Warrant Share Delivery Date, the
Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares subject to such exercise (based on
the VWAP of the ordinary share on the date of the applicable Notice of

 

B-2

--------------------------------------------------------------------------------

 

Exercise), $100 per Trading Day (increasing to $200 per Trading Day on the fifth
Trading Day after such liquidated damages begin to accrue) for each Trading Day
after such Warrant Share Delivery Date until such certificates are delivered or
the Holder rescinds such exercise.

ii.    Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.

iii.    Intentionally deleted.

iv.    Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise.  In addition to any other rights available to the Holder, if the
Company fails to issue the Warrant Shares to the Holder pursuant to an exercise
on or before the Warrant Share Delivery Date, and if after such date the Holder
(and prior to the issue of the Warrant Shares) is required by its broker to
purchase (in an open market transaction or otherwise) or the Holder’s brokerage
firm otherwise purchases, ordinary shares to deliver in satisfaction of a sale
by the Holder of the Warrant Shares which the Holder anticipated receiving upon
such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
the amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the ordinary shares so purchased exceeds (y)
the amount obtained by multiplying (1) the number of Warrant Shares that the
Company was required to deliver to the Holder in connection with the exercise at
issue times (2) the price at which the sell order giving rise to such purchase
obligation was executed, and (B) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored (in which case such exercise shall be deemed
rescinded) or deliver to the Holder the number of ordinary shares that would
have been issued had the Company timely complied with its exercise and delivery
obligations hereunder.  For example, if the Holder purchases ordinary shares
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted exercise of ordinary shares with an aggregate sale price giving rise
to such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss.  Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing ordinary shares upon exercise of the Warrant as
required pursuant to the terms hereof.

v.    No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

vi.    Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

vii.    Closing of Books.  Save in compliance with applicable law, the Company
will not close its stockholder books or records in any manner which prevents the
timely exercise of this Warrant, pursuant to the terms hereof.

 

B-3

--------------------------------------------------------------------------------

 

Section 3.    Certain Adjustments.

 

a)    Reclassification, Recapitalization, Exchange or Substitution.  Upon any
reclassification, recapitalization, exchange, substitution, or other event that
results in a change of the number and/or class of the securities issuable upon
exercise or conversion of this Warrant, the Holder shall be entitled to receive,
upon exercise or conversion of this Warrant, the number and kind of securities
and property that Holder would have received for Shares if this Warrant had been
exercised immediately before such reclassification, recapitalization, exchange,
substitution, or other event. Upon surrender of this Warrant, the Company shall
promptly issue to the Holder a new warrant for such new securities. The new
warrant shall provide for adjustments which shall be as nearly equivalent as may
be practicable to the adjustments provided for in this Section 3 including,
without limitation, to the number of securities issuable upon exercise of the
new warrant. The provisions of this Section 3 shall similarly apply to
successive reclassifications, recapitalizations, exchanges, substitutions, or
other events.

b)    Adjustments for Combinations, Etc. If the outstanding Shares are combined
or consolidated, by reclassification or otherwise, into a lesser number of
shares, the number of Shares as to which this Warrant is exercisable shall be
proportionately decreased and the Exercise Price shall be proportionately
increased.

c)    Pro Rata Distributions.  If the Company, at any time while this Warrant is
outstanding, shall distribute to all or any holders of ordinary shares (and not
to the Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the ordinary shares, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then per share fair market value at such
record date of the portion of such assets or evidence of indebtedness or rights
or warrants so distributed applicable to one outstanding ordinary share as
determined by the Board of Directors in good faith.  In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one ordinary share.  Such adjustment shall be
made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

d)    Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest whole share, as the case may be. For purposes of
this Section 3, the number of ordinary shares deemed to be issued and
outstanding as of a given date shall be the sum of the number of ordinary shares
(excluding treasury shares, if any) issued and outstanding.

e)    Notice to Holder.  

i.    Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

ii.    Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the ordinary shares,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the ordinary shares, (C) the Company shall authorize the granting
to all holders of the ordinary share rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the ordinary shares, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, or any compulsory share exchange whereby the
ordinary shares are converted into other securities, cash or property, or (E)
the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company, then, in each case, the
Company shall cause to be mailed to the Holder at its last address as it shall
appear upon the Warrant Register of the Company, at least 20 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a

 

B-4

--------------------------------------------------------------------------------

 

record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the ordinary shares of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the ordinary shares of record
shall be entitled to exchange their ordinary shares = for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  To the extent
that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.  The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the event triggering such notice except as may otherwise be expressly
set forth herein.

iii.    Change of Control.  In the event of a Change of Control, either (i) the
Holder shall exercise this Warrant pursuant to Section 2 and such exercise will
be deemed effective immediately prior to and contingent upon the consummation of
such Change of Control or (ii) if the Holder elects not to exercise the Warrant
and this Warrant is not automatically converted pursuant to this Warrant, this
Warrant will expire immediately prior to the consummation of such Change of
Control. “Change of Control” shall mean:  (a) merger, exchange or consolidation
of the Company into or with another entity in which the stockholders, or other
acquisition of the Company or its outstanding stock by another entity (or
affiliated entities) by means of any transaction or series of related
transactions that results in the stockholders of the Company prior to such
transaction or series of related transactions holding, directly or indirectly,
less than fifty percent (50%) of the outstanding equity of the Company
immediately following such transaction or series of related transactions
(excluding a merger or conversion effected exclusively for the purpose of
changing the domicile of the Company), (b) the sale, transfer, lease or other
disposition of (whether in one transaction or in a series of transactions) all
or substantially all of its assets,  or (c) a sale by the Company’s stockholders
of fifty percent (50%) or more of the outstanding equity of the Company, in each
case by means of any transaction or series of related
transactions.  Notwithstanding the foregoing, a “Change of Control” shall not be
deemed to occur if, after the consummation of the transaction or series of
related transactions for such consolidation, merger, transfer of equity
securities or assets, the stockholders of the Company immediately prior to such
transaction or series of related transactions continue to beneficially own or
control 50% of the voting power of the surviving or acquiring entity.

Section 4.    Transfer of Warrant.

 

a)    Transferability.  Subject to compliance with any applicable securities
laws and the conditions set forth in Section 4(d) hereof, this Warrant and all
rights hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.  The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.  

 

B-5

--------------------------------------------------------------------------------

 

b)    New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Initial Exercise Date and shall be identical with this Warrant
except as to the number of Warrant Shares issuable pursuant thereto.

c)    Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time.  The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

d)    Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant, as the case may be, comply with the provisions of Section 4.4
of the Purchase Agreement.

e)    Representation by the Holder.  The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

Section 5.    Miscellaneous.

 

a)    No Rights as Stockholder Until Exercise.  This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2(d)(i).  

b)    Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will, subject to reasonable and customary indemnification, make and
deliver a new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate.

c)    Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

d)    Authorized Shares.  The Company covenants that, during the period the
Warrant is outstanding, it will reserve from its authorized and unissued
ordinary shares a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.  The Company covenants that all Warrant
Shares

 

B-6

--------------------------------------------------------------------------------

 

which may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant
and payment for such Warrant Shares in accordance herewith, be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).  

Except and to the extent as waived or consented to by the Holder, subject to
applicable law, the Company shall not by any action, including, without
limitation, amending its constitution or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of the Holder as set forth in
this Warrant against impairment.  Without limiting the generality of the
foregoing, the Company will (i) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (ii) subject to applicable law, take all such action as
may be necessary in order that the Company may validly and legally issue fully
paid and nonassessable Warrant Shares upon the exercise of this Warrant and
(iii) use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof, as may be, necessary to enable the Company to perform its obligations
under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)    Restrictions.  The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and to the extent the
Holder does not utilize cashless exercise, will have restrictions upon resale
imposed by state and federal securities laws.

f)    Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

g)    Notices.  Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

h)    Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
ordinary share or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

i)    Remedies.  The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

B-7

--------------------------------------------------------------------------------

 

j)    Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of the Holder.  The provisions
of this Warrant are intended to be for the benefit of any Holder from time to
time of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

k)    Amendment.  This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and Holders holding
Warrants at least equal to 50.1% of the Warrant Shares issuable upon exercise of
all then outstanding Warrants.

l)    Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

m)    Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

n)    Governing Law.  This Warrant shall be interpreted under the laws of
California without regard to conflict of law principles.

 

********************

 

 

(Signature Pages Follow)




 

B-8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 

Presbia plc

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 




 

B-9

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE

 

To:

Presbia plc

 

(1)    The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

(2)    Payment shall take the form of (check applicable box):

[  ] in lawful money of the United States; or

[ ] [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c), together with the Cash Portion in lawful money of the United States.

(3)    Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

 

 

 

 

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

 

 

 

 

 

 

 

 

 

 

 

(4)    Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:

 

Signature of Authorized Signatory of Investing Entity:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Date:

 

 




 

B-10

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

 

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

 

 

whose address is

 

.

 

 

 

Dated:

 

,

 

 

Holder’s Signature:

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 

B-11

--------------------------------------------------------------------------------

 

Exhibit C

Amended and Restated Certificate of Incorporation of Presbia USA, Inc.

 

PRESBIA USA, INC.

 

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

Presbia USA, Inc., a corporation organized and existing under and by virtue of
the General Corporation Law of the State of Delaware, hereby certifies as
follows:

 

FIRST:  The name of this corporation is Presbia USA, Inc. and the original
Certificate of Incorporation was filed with the Secretary of State of the State
of Delaware on September 4, 2013.

 

SECOND:  The Amended and Restated Certificate of Incorporation in the form of
Exhibit A attached hereto has been duly adopted by the corporation’s board of
directors and stockholders in accordance with the provisions of
Sections 242, 245 and 228 of the General Corporation Law of the State of
Delaware.

 

The text of the Corporation’s Certificate of Incorporation, as amended to date,
is hereby restated and further amended to read in its entirety as set forth in
Exhibit A attached hereto.

 

IN WITNESS WHEREOF, this Amended and Restated Certificate of Incorporation has
been signed this 12th day of April, 2018.

PRESBIA USA, INC.

 

PRESBIA USA, INC.

 

 

 

 

 

 

By:

 

/s/ 

 




 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT A

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF PRESBIA USA, INC.

FIRST: The name of the Corporation is Presbia USA, Inc. (the "Corporation").

SECOND: The address of the Corporation's registered office in the State of
Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400, City
of Wilmington, County of New Castle, Delaware 19808. The name of its registered
agent at such address is Corporation Service Company.

THIRD: The nature of the business or purposes to be conducted or promoted by the
Corporation is to engage in any lawful act or activity for which corporations
may be organized under the General Corporation Law of the State of Delaware (the
"DGCL").

 

FOURTH: The aggregate number of shares that the Corporation shall have authority
to issue is 9,900 divided into 5,000 shares of common stock each with the par
value of $0.01 per share (the “Common Stock”), and 8,000 shares of Preferred
Stock (the “Preferred Shares” or the “Preferred Stock”) each with the par value
of $0.01 per share.

The rights, preferences and privileges of the Common Stock and Preferred Stock
are set forth in Article FIFTH below.

 

FIFTH: The terms and provisions of the Preferred Stock and Common Stock are as
follows:

 

1.    Definitions.

 

(a)    “Business Day” shall mean any day other than (i) a Saturday or a Sunday
or (ii) a day on which banks are not required to be open or are authorized to
close in San Francisco, California.

 

(b)    “Corporation” shall mean Presbia USA, Inc.

 

(c)    “Distribution” shall mean the transfer of cash, property or securities
without consideration, whether by way of dividend or otherwise, or the purchase
of shares of the Corporation (other than in connection with the repurchase of
shares of Common Stock issued to or held by employees, consultants, officers or
directors at a price not greater than the amount paid by such persons for such
shares upon termination of their employment or services pursuant to agreements
providing for the right of said repurchase or upon exercise of a right of first
refusal approved by the Board of Directors) for cash or property.

 

(d)    “Dividend Rate” shall initially mean the percentage of the Original Issue
Price compounded quarterly (subject to adjustment from time to time for
Recapitalizations and as otherwise set forth elsewhere herein) (subject to
adjustment from time to time for Recapitalizations and as otherwise set forth
elsewhere herein), which percentage calculated from the original issuance of the
Preferred Shares through a certain date yields as of that certain date an amount
equal to the Applicable Dividend Rate on $1,000 per Preferred Share, less any
dividends previously paid or accrued on the Preferred Shares (ii) divided by the
number of  Preferred Shares then outstanding. The “Applicable Dividend Rate”
shall mean an annualized rate, compounded quarterly, in the following
percentages: (i) for the first eighteen (18) months after the Original Issue
Date, 10.204%; (ii) for the next six (6) months (i.e., months 19 through 24),
20.408%; and (iii) for months nineteen (19) through twenty-four (24), and (iii)
for subsequent months (from month 25 on), 30.612%.

 

C-2

--------------------------------------------------------------------------------

 

 

(e)    “Filing Date” shall mean the date of the filing of this Amended and
Restated Certificate of Incorporation.

 

A “Liquidation Event” shall be deemed to be occasioned by, or to include each of
the following: (i) the liquidation, dissolution or winding up of the
Corporation;  and (ii)  any of the following, provided that the holders of the
Preferred Shares and the holders of Common Stock shall in all cases be entitled
to also receive the same form of consideration, (A) the merger, acquisition or
consolidation of the Corporation by means of any transaction or series of
related transactions, provided, that, the applicable transaction shall not be
deemed a Liquidation Event if the Corporation’s stockholders as constituted
immediately prior to such transaction hold more than fifty percent (50%) of the
voting power of the surviving or acquiring entity (or its parent) immediately
following such transaction; (B) any transaction or series of related
transactions to which the Corporation is a party in which more than fifty
percent (50%) of the Corporation’s voting power is transferred (taking into
account only voting power resulting from stock held by such stockholders prior
to such transaction); or (C) a sale, transfer or other disposition, in a single
transaction or series of related transactions, of all or substantially all of
the assets of the Corporation and its subsidiaries taken as a whole (including,
without limitation, the sale or disposition (by merger or otherwise) of one or
more subsidiaries of the Corporation if substantially all of the assets of the
Corporation and its subsidiaries taken as a whole are held by such subsidiary or
subsidiaries, except where such sale, transfer or other disposition is to a
wholly-owned subsidiary of the Corporation). Notwithstanding the foregoing, a
Liquidation Event shall not include (x) a merger or consolidation with a
wholly-owned subsidiary of the Corporation; (y) a merger effected exclusively
for the purpose of changing the domicile of the Corporation; or (z) any
transaction or series of related transactions principally for bona fide equity
financing purposes of the Corporation in which the Corporation is the surviving
corporation.  The treatment of any particular transaction or series of related
transactions as a Liquidation Event may be waived by the vote or written consent
of the holders of at least a majority of the outstanding Preferred Stock (voting
together as a single class and not as separate series).

 

(f)    “Liquidation Preference” shall mean $1,000.00 per Preferred Share plus
accrued and declared but unpaid dividends on such share (subject to adjustment
from time to time for Recapitalizations and as otherwise set forth elsewhere
herein).

 

(g)    “Original Issue Date” shall mean April 12, 2018 with respect to Preferred
Shares.

 

(h)    “Original Issue Price” shall mean $1,000.00 for each outstanding share of
Preferred Stock (subject to adjustment from time to time for Recapitalizations
and as otherwise set forth elsewhere herein).

 

(i)    “Purchase Agreement” shall mean (with respect to Preferred Shares) that
certain Stock Purchase Agreement dated April 12, 2018 by and among the
Corporation and the purchasers of Preferred Shares named therein, as such
agreement is amended from time to time.

 

(j)    “Recapitalization” shall mean any stock dividend, stock split,
combination of shares, reorganization, recapitalization, reclassification or
other similar event.

 

(k)    “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar successor federal statute, and the rules and regulations thereunder,
all as the same shall be in effect from time to time.

 

2.    Dividends.

 

(a)    Treatment of Preferred Stock.  From and after the respective Original
Issue Date, dividends shall accrue at the applicable Dividend Rate on the
outstanding shares of Preferred Stock (subject to adjustment from time to time
for Recapitalizations and as otherwise set forth elsewhere herein) (the
“Accruing Dividends”).  Accruing Dividends shall accrue from day to day, whether
or not declared, and shall be cumulative; provided, however, that except as set
forth in the following sentence of this Section 2(a) or in Section 3(a),
provided that the Corporation shall be under no obligation to pay such Accruing
Dividends except as set forth in Section 3 or Section 7 of this Article V, based
on the aggregate amount of

 

C-3

--------------------------------------------------------------------------------

 

dividends accrued.  The Corporation shall not declare, pay or set aside any
dividends on shares of any other class or series of capital stock of the
Corporation (other than dividends on shares of Common Stock payable in shares of
Common Stock) unless (in addition to the obtaining of any consents required
elsewhere in this Amended and Restated Certificate of Incorporation) the holders
of the Preferred Stock then outstanding shall first receive, or simultaneously
receive, a dividend on each outstanding share of Preferred Stock equal to the
amount of the aggregate Accruing Dividends then accrued on such share of
Preferred Stock and not previously paid.

 

(b)    Treatment of Common Stock.  If, after dividends in the full preferential
amounts specified in Section 2(a) for the Preferred Stock have been paid or
declared and set apart in any calendar year of the Corporation, the Board of
Directors shall declare additional dividends out of funds legally available
therefor in that calendar year, then such additional dividends shall be declared
pro rata on the Common Stock.  The Corporation shall make no Distribution to the
holders of shares of Common Stock except in accordance with (i) Section 2(a) and
this Section 2(b) and (ii) Section 3.

 

(c)    Non-Cash Distribution.  Whenever a Distribution provided for in this
Section 2 shall be payable in property other than cash, the value of such
Distribution shall be deemed to be the fair market value of such property as
determined in good faith by the Board of Directors.

 

3.    Liquidation Rights.

 

(a)    Distribution of Assets on Liquidation.  Within ten (10 days after the
occurrence of any Liquidation Event, either voluntary or involuntary, the
holders of the Preferred Stock shall be entitled to receive, out of the assets
of the Corporation, the Liquidation Preference specified for each share of
Preferred Stock then held by them before any payment shall be made or any assets
distributed to the holders of Common Stock.  If upon the Liquidation Event, the
assets to be distributed among the holders of the Preferred Stock are
insufficient to permit the payment to such holders of the full Liquidation
Preference for their shares, then the holders of shares of Preferred Stock shall
share ratably in any distribution of the assets available for distribution in
proportion to the respective amounts which would otherwise be payable in respect
of the shares held by them upon such distribution if all amounts payable on or
with respect to such shares were paid in full under this subsection (a).

 

(b)    Remaining Assets.  After the payment to the holders of Preferred Stock of
the full preferential amount specified above, any remaining assets of the
Corporation shall be distributed pro rata among the holders of the Common Stock.

 

(c)    Determination of Value if Proceeds Other than Cash.  In any Liquidation
Event, if the proceeds received by the Corporation or its stockholders are other
than cash, the value of such proceeds will be deemed its fair market value.  Any
securities shall be valued as follows:

 

(i)    Securities not subject to investment letter or other similar restrictions
on free marketability covered by (ii) below:

 

(A)    If traded on a securities exchange, the value shall be deemed to be the
average of the closing prices of the securities on such exchange over the twenty
(20) trading‑day period ending three (3) trading days prior to the closing of
the Liquidation Event;

 

(B)    If actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) over the
twenty (20) trading‑day period ending three (3) trading days prior to the
closing of the Liquidation Event; and

 

(C)    If there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors of the
Corporation.

 

 

C-4

--------------------------------------------------------------------------------

 

(ii)    The method of valuation of securities subject to investment letter or
other restrictions on free marketability (other than restrictions arising solely
by virtue of a stockholder’s status as an affiliate or former affiliate) shall
be to make an appropriate discount from the market value determined as above in
(i)(A), (B) or (C) to reflect the approximate fair market value thereof, as
determined by the Board of Directors of the Corporation.

 

4.    Intentionally Deleted.

 

5.    Voting.

 

(a)    General.  Except as otherwise expressly provided herein or as required by
law, the holders of Common Stock shall vote together as a single class,
including, but not limited to, with respect to any increase or decrease of the
authorized shares of Common Stock.  

(b)    Preferred Stock. Without limiting the rights of the holders of Preferred
Stock under Section 6, the holders of Preferred Stock shall not have voting
rights.

(c)    No Series Voting.  Other than as provided herein or required by law,
there shall be no series voting among holders of the Corporation’s capital
stock.

(d)    Common Stock.  Each holder of shares of Common Stock shall be entitled to
one (1) vote for each share thereof held.

(e)    Election of Directors. All directors of the Corporation shall be elected
by the holders of Common Stock (voting together as a single class and not as
separate series).  Any director elected pursuant to this Section 5(e) may be
removed with or without cause only by the affirmative vote or written consent of
the holders of the shares of the class, series or classes of stock entitled to
elect such director or directors.  There shall be no cumulative voting.  

6.    Protective Provisions.

 

(a)    Approval by Preferred Stock. Notwithstanding Section 5 of this Article V,
the Corporation shall not, without first obtaining the approval (by vote or
written consent as provided by law) of a majority of the shares of the Preferred
Stock then outstanding, voting together as a single class and not as separate
series, directly or indirectly to (whether by amendment, merger,
recapitalization or otherwise):

 

(i)    effect any alteration, repeal, change or amendment of the rights,
privileges or preferences of the Preferred Stock in a manner that adversely
affects the rights, privileges or preferences of the Preferred Stock or any
series thereof;

 

(ii)    amend, modify or repeal any provision of the Corporation’s Certificate
of Incorporation or bylaws in a manner that adversely affects the powers,
preferences or rights of the Preferred Stock or any series thereof;

 

(iii)    amend this Section 6;

 

(iv)    borrow an amount in excess of $8,000,000 (such amount being the maximum
amount payable by the Corporation under the debt instruments);

(v)    execute any guaranty;

(vi)    settle any lawsuit or civil investigation requiring the payment of more
than $1,000,000 unless expressly approved by the Board of Directors, including
the Preferred Directors;

 

C-5

--------------------------------------------------------------------------------

 

(vii)    execute any document or enter into any arrangement that has a potential
liability to the Corporation in excess of $1,000,000; or

 

(viii)    consent to any merger or dissolution of the Corporation.

 

7.    Redemption.

 

(a)    Redemption.

 

(i)    Shares of Preferred Stock shall be redeemed by the Corporation out of
funds lawfully available therefor at a price equal to the Original Issue Price
for such series per share, plus all Accruing Dividends and any declared but
unpaid dividends thereon (the “Redemption Price”), upon the occurrence of a
Liquidation Event.  In such event, the Corporation shall apply all of its assets
to any such redemption, and to no other corporate purpose, except to the extent
prohibited by Delaware law governing distributions to stockholders.

 

(ii)    Prior to the occurrence of a Liquidation Event, the Corporation shall
have the unconditional unilateral right to redeem any Preferred Share at any
time for the Redemption Price, and the Corporation will have the irrevocable
authority to authorize and instruct the Corporation secretary (or any other
person appointed for the purpose by the directors) to redeem the Preferred
Shares and to execute on behalf of the holders of Preferred Shares such
documents as are necessary in connection with such redemption. For avoidance of
doubt, the Corporation’s right to redeem any Preferred Shares can only be
exercised after approval of a majority of the members of the Corporation’s board
of directors that are independent of the holders of the Preferred Shares being
redeemed.

 

(b)    Redemption Notice.  The Corporation shall send written notice of any
redemption (the “Redemption Notice”) to each holder of record of Preferred Stock
not less than ten (10) days prior to the date of such redemption (the
“Redemption Date”).  Each Redemption Notice shall state:

 

(i)    the Redemption Date and the Redemption Price; and

 

(ii)    that the holder is to surrender to the Corporation, in the manner and at
the place designated, his, her or its certificate or certificates representing
the shares of Preferred Stock to be redeemed.

 

(c)    Surrender of Certificates; Payment.  On or before the applicable
Redemption Date, each holder of shares of Preferred Stock to be redeemed on such
Redemption Date, shall surrender the certificate or certificates representing
such shares (or, if such registered holder alleges that such certificate has
been lost, stolen or destroyed, a lost certificate affidavit and agreement
reasonably acceptable to the Corporation to indemnify the Corporation against
any claim that may be made against the Corporation on account of the alleged
loss, theft or destruction of such certificate) to the Corporation, in the
manner and at the place designated in the Redemption Notice, and thereupon the
Redemption Price for such shares shall be payable to the order of the person
whose name appears on such certificate or certificates as the owner thereof.  In
the event less than all of the shares of Preferred Stock represented by a
certificate are redeemed, a new certificate representing the unredeemed shares
of Preferred Stock shall promptly be issued to such holder.

 

(d)    Rights Subsequent to Redemption.  If the Redemption Notice shall have
been duly given, and if on or prior to the applicable Redemption Date the
Redemption Price payable upon redemption of the shares of Preferred Stock to be
redeemed on such Redemption Date is paid or tendered for payment or deposited
with an independent payment agent so as to be available therefor in a timely
manner, then notwithstanding that the certificates evidencing any of the shares
of Preferred Stock so called for redemption shall not have been surrendered,
dividends with respect to such shares of Preferred Stock shall cease to accrue
after such Redemption Date and all rights with respect to such shares shall
forthwith after the Redemption Date terminate, except only the right of the
holders to receive the Redemption Price without interest upon surrender of their
certificate or certificates therefor.

 

 

C-6

--------------------------------------------------------------------------------

 

8.    Reissuance of Preferred Stock.  In the event that any shares of Preferred
Stock shall be redeemed pursuant to Section 7 or otherwise repurchased by the
Corporation, the shares so redeemed or repurchased shall be cancelled and shall
not be reissued, sold or transferred by the Corporation.  Neither the
Corporation nor any of its subsidiaries may exercise any voting or other rights
granted to holders of Preferred Stock following redemption.

 

9.    Notices. Any notice required by the provisions of this Article FIFTH to be
given to the holders of Preferred Stock shall be in writing and shall be deemed
effectively given:  (a) upon personal delivery;  (b) when sent by facsimile with
confirmed transmission, on the day sent if sent during normal business hours of
the recipient of such day, or if not sent during such normal business hours,
then on the next Business Day; or (c) two (2) Business Days after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification from such courier of delivery to such recipient, in each
case addressed to each holder of record at such holder’s address appearing on
the books of the Corporation.  

SIXTH:  The Corporation is to have perpetual existence.

SEVENTH: In furtherance and not in limitation of the powers conferred by the
State of Delaware:

1.    The management of the business and the conduct of the affairs of the
Corporation shall be vested in its board of directors (the "Board"). The number
of directors which shall constitute the whole Board shall be fixed by, or in the
manner provided in, the Corporation's bylaws (the "Bylaws"). No election of
directors need be by written ballot unless the Bylaws shall so provide.

2.    The Board is expressly authorized to adopt, amend or repeal the Bylaws.

3.    Meetings of stockholders may be held within or without the State of
Delaware, as the Bylaws may provide. The books of the Corporation may be kept
(subject to any provision contained in applicable statutes) at such place within
or without the State of Delaware as the Bylaws may provide or as may be
designated from time to time by the Board.

EIGHTH: To the fullest extent permitted by law, a director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director. If the DGCL or any
other law of the state of Delaware is amended to authorize corporate action
further eliminating or limiting the personal liability of directors, then the
liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the DGCL as so amended.

 

Any repeal or modification of the foregoing provisions of this Article EIGHTH by
the stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of, or increase
the liability of any director of the Corporation with respect to any acts or
omissions of such director occurring prior to, such repeal or modification.

NINTH: To the fullest extent permitted by applicable law, the Corporation is
authorized to provide indemnification of (and advancement of expenses to)
directors, officers and agents of the Corporation (and any other persons to
which the DGCL permits the Corporation to provide indemnification) through
bylaws provisions, agreements with such agents or other persons, vote of
stockholders or disinterested directors or otherwise, in excess of the
indemnification and advancement otherwise permitted by Section 145 of the DGCL.

Any amendment, repeal or modification of the foregoing provisions of this
Article NINTH shall not adversely affect any right or protection of any
director, officer or other agent of the Corporation existing at the time of such
amendment, repeal or modification.

 

C-7

--------------------------------------------------------------------------------

 

TENTH: The Corporation shall, to the fullest extent permitted by the provisions
of Section 145 of the DGCL, as the same may be amended and supplemented,
indemnify any director or officer of the Corporation and, in the discretion of
the Board, any other persons whom it shall have power to indemnify under said
section from and against any and all of the expenses, liabilities, or other
matters referred to in or covered by said section, and the indemnification
provided for herein shall not be deemed exclusive of any other rights to which
those indemnified may be entitled under any Bylaws, agreement, vote of
stockholders or disinterested directors or otherwise, both as to action in such
person's official capacity and as to action in another capacity while holding
such office, and shall continue as to a person who has ceased to be a director,
officer, employee, or agent and shah inure to the benefit of the heirs,
executors, and administrators of such person. Any amendment, repeal or
modification of the provisions of this Article TENTH shall not adversely affect
any right or protection of any director, officer or other person existing at the
time of such amendment, repeal or modification.

ELEVENTH: From time to time any of the provisions of this certificate of
incorporation may be amended, altered or repealed, and other provisions
authorized by the laws of the State of Delaware at the time in force may be
added or inserted in the manner and at the time prescribed by said laws, and all
rights at any time conferred upon the stockholders of the Corporation by this
certificate of incorporation are granted subject to the provisions of this
Article ELEVENTH.

TWELFTH: The Corporation expressly elects not to be governed by Section 203 of
the DGCL, as from time to time in effect or any successor provision thereto.

 

 

C-8

--------------------------------------------------------------------------------

 

Exhibit D

Form of Guaranty

GUARANTY

 

Beneficiary:

Richard S. Ressler, an individual

Issuer:

Presbia USA, Inc., a Delaware corporation

Guarantor:

Presbia PLC, an Irish incorporated public limited company

 

 

THIS GUARANTY (this "Guaranty") is dated for reference purposes and executed as
of April 12, 2018, by the guarantor identified above ("Guarantor"), with
reference to the following facts:

 

A.    Beneficiary, Guarantor and Issuer have entered into and executed a Stock
Purchase Agreement dated as of April 12, 2018 (the “SPA”) by the terms of which
Beneficiary acquired from Issuer preferred shares in Issuer (the “USA Preferred
Shares”) and preferred shares in Guarantor.

 

B.    Guarantor has a financial interest in Issuer and a material interest in
ensuring that Beneficiary enter into the SPA and acquire the USA Preferred
Shares.

 

C.    Beneficiary would not execute the SPA and acquire the USA Preferred Shares
or the preferred shares in Guarantor if Guarantor did not execute and deliver to
Beneficiary this Guaranty.

 

NOW, THEREFORE, for and in consideration of Beneficiary's execution of the SPA
and as a material inducement to Beneficiary to enter into the SPA, Guarantor
hereby covenants with and represents and warrants to Beneficiary as follows:

 

1.    Guarantor hereby irrevocably and unconditionally guarantees, the payment
of the Redemption Price as defined in and calculated under the Amended and
Restated Certificate of Incorporation of Issuer on the occurrence of a
Liquidation Event as well as the payment of all amounts payable under the SPA
(the “Guaranteed Obligations”). If Issuer at any time fails to pay any
Guaranteed Obligation, Guarantor will, upon demand from Beneficiary, immediately
pay such sums.

 

2.    This Guaranty is irrevocable and is a continuing guaranty while any of the
USA Preferred Shares are outstanding.  

 

3.    Beneficiary may, without notice to or consent from Guarantor, alter,
modify, compromise, accelerate, extend or change the time or manner for the
payment or performance of any of the obligations guaranteed hereunder, and
Beneficiary may release, substitute or add any one or more guarantors of
Issuer's performance under the SPA and the USA Preferred Shares (collectively,
the “Instruments”).  Beneficiary or any assignee of Beneficiary may assign the
Instruments without consent or notice to Guarantor.  In any such event, this
Guaranty shall thereafter guarantee the performance of Issuer. under the
Instruments as so changed, modified, altered or assigned until the Guaranteed
Obligations are fully paid.  No exercise or non-exercise by Beneficiary of any
right hereby given Beneficiary, no dealing by Beneficiary with Guarantor or any
guarantor or any other person, and no change, impairment, release or suspension
of any right or remedy of Beneficiary against any person, including Issuer and
any other guarantor, shall in any way affect any of the obligations of Guarantor
hereunder or shall give Guarantor any recourse against Beneficiary.

 

4.    This Guaranty shall not be released, modified or affected by failure or
delay on the part of Beneficiary to enforce any of the rights or remedies of
Beneficiary under the Instruments, whether pursuant to the terms thereof or at
law or in equity while any of the USA Preferred Shares are outstanding.  No
provisions of this Guaranty or rights of Beneficiary hereunder can be waived in
whole or in part nor can Guarantor be released from Guarantor's obligations
hereunder except by a writing duly executed by an authorized officer of
Beneficiary.

 

 

D-1

--------------------------------------------------------------------------------

 

5.    Guarantor, to the extent permitted by law, hereby expressly waives and
relinquishes all rights, remedies and defenses accorded by applicable law to
guarantors and agrees not to assert or take advantage of any such rights,
remedies or defenses, including but not limited to (a) any right to require
Beneficiary, as a condition to enforcement of this Guaranty, to proceed against
Issuer or any other person or to pursue any other right or remedy in
Beneficiary's power before proceeding against Guarantor; (b) the defense of the
statute of limitations in any action hereunder or in any action for the
collection of any indebtedness or the performance of any obligation hereby
guaranteed; (c) any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other person or persons or the failure of
Beneficiary to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other person or persons; (d) any
defense based upon the failure to give notice of the acceptance of this Guaranty
by any person; (e) any defense based upon any modification, compromise,
acceleration or change in the terms of the Instruments; (f) any defense based
upon the failure to make, give or serve demand, notice of default or nonpayment,
presentment, protest and all other notices of any kind to which Guarantor might
be entitled in connection with this Guaranty or the Instruments; (g) any defense
based upon an election of remedies by Beneficiary; (h) any defense based upon
any lack of diligence by Beneficiary in enforcing the terms of the Instruments;
(i) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than  that of the principal; (j) any duty on the part of
Beneficiary to disclose to Guarantor any facts Beneficiary may now or hereafter
know about Issuer, regardless of whether Beneficiary has reason to believe that
any such facts materially increase the risk beyond that which Guarantor intends
to assume, or has reason to believe that such facts are unknown to Guarantor, or
has a reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that Guarantor is fully responsible for being and keeping
informed of the financial condition of Issuer and of all circumstances bearing
on the risk of nonperformance  of any obligations hereby guaranteed; (k) any
defense arising because of an election made by Beneficiary under Section
1111(b)(2) of the Federal Bankruptcy Code or any similar statute; and (l) any
defense based on any borrowing or grant of a security interest under Section 364
of the Federal Bankruptcy Code, it being agreed by Guarantor that this Guaranty
is in the nature of an absolute guarantee of payment and performance and not of
collection and that the failure of Beneficiary to exercise any rights or
remedies it has or may have against Issuer shall in no way impair the obligation
or liability of Guarantor hereunder.

 

6.    No notice of default need be given to Guarantor, it being specifically
agreed and understood that this Guaranty is a continuing guaranty under which
Beneficiary may proceed forthwith and immediately against Issuer or against
Guarantor following any breach or default (beyond the expiration of applicable
notice and cure periods) by Issuer pursuant to or under the terms of the
Instruments or at law or in equity.

 

7.    Beneficiary shall have the right to proceed against Guarantor following
any breach or default (beyond the expiration of applicable notice and cure
periods) by Issuer without first proceeding against Issuer and without previous
notice to or demand upon either Issuer or Guarantor.

 

8.    Guarantor (a) shall have no right of subrogation against Issuer by reason
of any payments or acts of performance by Guarantor in compliance with the
obligations of Guarantor hereunder, (b) hereby waives any right to enforce any
remedy which Guarantor now or hereafter shall have against Issuer by reason of
any one or more payments or acts of performance by Guarantor in compliance with
the obligations of Guarantor hereunder, and (c) subordinates any liability or
indebtedness of Issuer now or hereafter held by Guarantor to the obligations of
Issuer to Beneficiary under the Instruments.

 

9.    Guarantor has made an independent investigation of the financial condition
of Issuer and the ability of Issuer to perform the obligations hereby guaranteed
prior to making this Guaranty, and Guarantor hereby waives any defense that
Guarantor may have by reason of the failure of Beneficiary or any
successor-in-interest to Beneficiary to provide Guarantor with any information
respecting the financial condition of Issuer, or Issuer's ability to perform any
of the obligations hereby guaranteed.

 

 

D-2

--------------------------------------------------------------------------------

 

10.    The obligations of Guarantor hereunder are independent of the obligations
of Issuer, and, in the event of any default hereunder, a separate action or
actions may be brought and prosecuted against Guarantor whether or not Issuer is
joined therein or a separate action or actions are brought against
Issuer  Beneficiary's rights hereunder shall not be exhausted by its exercise of
any of its right or remedies or by any such action or by any number of
successive actions until and unless all indebtedness and obligations, the
payment and performance of which are hereby guaranteed, have been paid and fully
performed.

 

11.    Guarantor shall pay to Beneficiary attorneys' fees and all reasonable,
actual, third party, out-of-pocket costs and expenses that Beneficiary expends
or incurs during the Guaranty Period in collecting or compromising any
indebtedness hereby guaranteed or in enforcing this Guaranty against Guarantor
whether or not suit is filed, expressly including but not limited to all
reasonable costs, attorneys' fees and expenses incurred by Beneficiary in
connection with any insolvency, bankruptcy, reorganization, arrangement or other
similar proceedings involving Guarantor which in any way affect the exercise by
Beneficiary of its rights and remedies hereunder.

 

12.    If any provision or portion thereof of this Guaranty is declared or found
by a court of competent jurisdiction to be unenforceable or null and void, such
provision or portion thereof shall be deemed stricken and severed from this
Guaranty, and the remaining provisions and portions thereof shall continue in
full force and effect.

 

13.    This Guaranty shall inure to the benefit of Beneficiary, its successors
and assigns, and shall bind the heirs, executors, administrators, personal
representatives, successors and assigns of Guarantor.

 

14.    When the context and construction so require, all words used in the
singular herein shall be deemed to have been used in the plural and vice versa,
and the masculine shall include the feminine and neuter and vice versa.  The
word "person" as used herein shall include any individual, company, firm,
association, partnership, corporation, trust or other legal entity of any kind
whatsoever.

 

15.    In the event any action is brought to enforce or interpret the terms of
this Guaranty, the prevailing party in such action shall be entitled to
reimbursement by the other party of its reasonable costs and expenses, including
without limitation its reasonable attorneys' fees, incurred therein.

 

16.    This Guaranty and all matters that in any way relate to the transactions
contemplated by this Guaranty shall be governed by the laws of the State of
California, and venue of all court actions shall be in Los Angeles County.

 

 

D-3

--------------------------------------------------------------------------------

 

WHEREFORE, Guarantor has executed this Guaranty as of the day and year first
above written.

 

GUARANTOR:

 

 

 

Presbia PLC,

an Irish incorporated public limited company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

D-4